Citation Nr: 0103008	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, claimed as knots on the lower legs and shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from February 1995 to March 
1997.  These matters come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, which denied 
the benefits sought on appeal.  In support of her claims, the 
veteran testified at a personal hearing at the RO in 
Louisville in November 1999.


REMAND

The veteran claims entitlement to service connection for a 
bilateral knee disorder, and entitlement to service 
connection for a bilateral leg disorder, claimed as knots on 
the lower legs and shin splints.  However, a review of the 
record reveals that additional development is required prior 
to adjudication of the veteran's appeal.

First, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

With specific regard to the facts of the present case, the 
record reveals that the veteran was not given a separation 
examination because she was pregnant at the time of her 
separation from service.  Further, it appears that a complete 
copy of the veteran's service medical records and post-
service medical records have not been associated with the 
claims file.  During the November 1999 hearing at the RO, the 
veteran testified that she received treatment for her knee 
and leg disorders at the troop medical clinic during service.  
The veteran testified that she attempted to obtain these 
records upon her discharge from service and was advised that 
they had been transferred to William Beaumont Army Hospital 
near Fort Bliss, Texas.  When the veteran attempted to obtain 
her records from William Beaumont Army Hospital, a complete 
copy was not available.  To date, a complete copy of the 
veteran's treatment records from her troop medical clinic has 
not been associated with the claims file, and there is no 
documentation to show that the RO attempted to obtain these 
records.  

The veteran also testified that after her discharge from 
service, she sought treatment for shin splints from the 
Portland Health Clinic.  Again, these treatment records have 
not been associated with the claims file and it does not 
appear that the RO attempted to obtain these records. 
The United States Court of Appeals for Veterans Claims has 
held that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to attempt 
to obtain the veteran's troop medical clinic treatment 
records as well as her records from the Portland Health 
Clinic.  

Finally, with regard to the veteran's claims of entitlement 
to service connection, the veteran's available service 
medical records do not reveal that she was diagnosed with any 
type of knee or leg disorder during service.  The record 
reveals that the veteran was afforded a VA examination in 
January 1999.  Despite the veteran's reports of pain, popping 
and locking of the left knee and difficulty running and 
walking, she was not shown to have any current knee or leg 
disability in January 1999.  She was diagnosed with left knee 
pain, history of trauma to the right knee and bilateral 
tibia/fibula pain.  In Sanchez- Benitez v. West, No. 97-1948 
(U.S. Vet. App. December 29. 1999) the United States Court of 
Appeals for Veterans Claims held that pain alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Therefore, while this 
matter is in remand status, the veteran should only be 
afforded a new VA examination if evidence procured through 
development in conjunction with evidence already of record 
establishes that the veteran has a current disability of 
either the knees or lower extremities and that there is 
insufficient medical evidence of record to determine if the 
current disability or disabilities are related to the 
veteran's period of active service.  Accordingly, this matter 
is REMANDED to the RO for the following action:

1.  The RO should attempt to obtain any 
of the veteran's service medical records 
which have not previously been obtained, 
and associate them with the claims 
folder.  The RO should specifically 
request from the appropriate custodian of 
records the veteran's troop medical 
clinic records, as described at the 
November 1999 hearing.  The RO should 
contact the National Personnel Records 
Center (NPRC), and William Beaumont Army 
Medical Center near Fort Bliss, Texas, to 
request additional service medical 
records, and should follow up on any 
alternative sources of such records that 
may be suggested.  The RO's efforts to 
obtain the veteran's outstanding service 
medical records should be documented in 
the record, and the RO should adhere to 
the directives regarding obtaining 
records from a Federal agency as set 
forth in the Veterans Claims Assistance 
Act of 2000. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her claimed 
disabilities since discharge from 
service.  After securing the necessary 
release, the RO should obtain any records 
that have not previously be obtained, and 
associate them with the claims folder.  
The RO should specifically request and 
associate with the claims file the 
veteran's treatment records from the 
Portland Health Clinic of Louisville, 
Kentucky.  The RO's efforts to obtain the 
veteran's outstanding treatment records 
should be documented in the record.

3.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Further, the RO is also requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

4.  If, and only if, after the requested 
development is completed, the evidence 
establishes that the veteran has a 
current disability or disabilities of 
either the knees or lower extremities, 
then she should be afforded an additional 
VA examination for the purpose of 
obtaining a medical opinion as to the 
etiology of her current disability or 
disabilities.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination.  After completion of the 
examination and review of the claims 
folder, the examiner should be requested 
to express the following opinion: is it 
as likely as not that the veteran's 
current knee disability and/or current 
disability of the lower extremities was 
incurred due to active service?  The 
reasons and bases for this opinion should 
be provided. 

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If any benefit 
sought is not granted, the RO should 
provide the veteran and her 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the last 
SSOC in February 2000, to include 
evidence obtained through development 
while this matter is in remand status.  
The veteran and her representative should 
be afforded an opportunity to respond to 
the SSOC before the case is returned to 
the Board for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until she is 
further notified.


		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





